Citation Nr: 1214390	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-27 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1952 to August 1954. 

This matter originally came to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which confirmed the previous denial of service connection for diabetic retinopathy with glaucoma and pseudophakia of the left eye.  The RO in Nashville, Tennessee, currently retains jurisdiction of the Veteran's claim file.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010.  A transcript of the hearing is of record.  

In a March 2011 decision the Board reopened the Veteran's previously denied claim of service connection for a left eye disability and remanded it for it additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011). 


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the current left eye disability is related to service


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An August 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted to assess the nature and severity of the Veteran's claimed disability; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to present testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 







Analysis

The Veteran seeks service connection for a left eye disability and claims that he suffered a painful insect bite during service and that he has experienced green eye mucus off and on since service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The competent medical evidence of record indicates that the Veteran has been diagnosed with a number of conditions related to his left eye following service.  July 1985 VA treatment records note that the Veteran reported to the hospital because his blood sugar and blood pressure was high; it was noted that the Veteran possibly has had hypertension since the 1960s.  He complained of drowsiness, dizziness, and blurry vision.  A January 2001 VA treatment record notes that the Veteran was given assessments of bilateral cataracts, glaucoma, and diabetes mellitus with diabetic retinopathy.  An April 2003 VA treatment record notes that the Veteran was given assessments of ocular ischemia syndrome, nonproliferative diabetic retinopathy, and suspected primary open-angle glaucoma.  June 2004 VA treatment records note that the Veteran had a severe ocular ischemia with branch retinal vein occlusion (BRVO).  June 2008 VA treatment records note that the Veteran has a past medical history of glaucoma and diabetic retinopathy.  Finally, a March 2011 VA examination report notes that, following examination, the Veteran was given a diagnosis of blind left eye.  

The Veteran's STRs do not indicate any treatment for a left eye condition during service.  A clinical evaluation during his August 1954 separation examination revealed that the Veteran's eyes were normal and that his distant vision was 20/20 in his right and left eyes.  The Veteran is competent to report symptoms such as eye pain or green eye mucus from an insect bite during service and a continuity of these symptoms after service.  See Layno, supra.  

A VA examination was conducted in March 2011.  The examiner noted a review of the Veteran's claim file, and that the Veteran reported a bug bite of the left eye during service in Korea, but that his vision recovered and he could see well after discharge until the early 2000s when a vein occlusion occurred.  Funduscopic examination of the left eye revealed narrow vessels and heavy laser scars.  Visual acuity testing was also performed.  The examiner noted that the Veteran suffered a BRVO in his left eye in 2002-2003, that led to neovascular glaucoma, which caused his blindness.  The Veteran was given a diagnosis of blind left eye.  The examiner noted that neovascular glaucoma is a complication of BVRO and often results in severe vision loss.  The original BVRO is related to uncontrolled hypertension, and is unrelated to his history of a bug bite nearly 50 years previous.  The Veteran reported that after his bug bite his vision recovered and he could see well until the early 2000s when the vein occlusion occurred.  Thus, the examiner opined that the Veteran's left eye blindness is not caused or aggravated by his insect bite of the eye during service.  

The Veteran has reported that he has had left eye pain and green mucus of the eye off and on since service.  The Veteran is competent to report observable symptoms such as eye pain and green mucus and a continuity of such symptoms.  See Layno, 6 Vet. App. at 465.  However, those symptoms are not consistent with the evidence of record.

His August 1954 separation examination found that his eyes were normal, that he had normal vision.  During his March 2011 VA examination he reported that after service his vision recovered and he could see well after discharge until the early 2000s.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (assigning more probative value to a contemporaneous medical record report than subsequent lay statements).  Significantly, the Veteran did not first raise a service connection claim until 2004, four decades following discharge.  Indeed, if his symptoms of bilateral cataracts, glaucoma, diabetic retinopathy, blindness, or ocular ischemia syndrome were continuous since active service, it would be reasonably expected that he would have raised his claim sooner or received medical care for his eyes prior to 1985.  

The passage of more than 30 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

The negative evidence in this case outweighs the positive.  The Veteran is competent to report symptoms, such as pain or mucus discharge, capable of lay observation.  See Layno, supra.  However, he is not competent to provide an opinion as to the etiology of his diagnosed left eye conditions as this requires medical training.  See Jandreau, supra.  Similarly, as a lay person, the Veteran is not competent to attribute eye pain or discharge to any of his currently diagnosed left eye conditions; nor is there any competent evidence of record, which attributes his left eye pain or discharge to his current left eye conditions.  See Id.  Rather the March 2011 VA examiner found that the Veteran's current left eye disability was caused by a retinal vein occlusion in the 2000s and is unrelated to service.  Thus, the Veteran's opinions are far outweighed by the opinion provided by the VA examiner.  A competent medical expert, who provided a cogent rationale, for her conclusions makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The preponderance of the evidence is against the claim for a left eye disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Entitlement to service connection for a left eye disability is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


